DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant's submissions filed on 5/24/2021 have been entered.
Claims 1-8, 11-16, 18-26, 28-31 and 61-63 are pending.  
Claims 9, 10, 17, 27, and 32-60 have been canceled.
Claims 1, 7, 8, 16, 23 and 62 have been amended.
No new claims have been added.
Specification
The disclosure is objected to because of the following informalities: Table 1b on page 14 of the specification dated 7/30/2015 has a table header reciting “Table lb. Properties of samples 10-9, which are based on base glass A.”  It appears the header should recite “Table lb. Properties of samples 1-9, which are based on base glass A.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-8, 11-16, 18-26, 28-31, and 61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Barefoot et al. 2011/0201490 A1 in view of Hojaji (US2014/0013554A1) further in view of Sridharan (US 6,105,394) as evidenced by “Understanding CIE *L*a*b Colour Space”.   
Regarding claims 1, 2, and 8, Barefoot discloses aluminoborosilicate glass (a silicate glass) comprising at least 50 mol % SiO2 [0004] particularly 50-72 mol% SiO2, and 8-16 mol% Na2O, [0006] overlapping and entirely within the instant claimed range of at least 50 mol% SiO2 and significantly overlapping the instant claimed range of at least about 10 mol% Na2O.   Barefoot teaches Vickers indentation thresholds of at least about or greater than 30 kgf [0030] and Table 2.  Barefoot discloses examples (such as examples 8 and 12) meeting all of the aforementioned limitations and wherein -0.5 mol%< Al2O3 mol%- Na2O mol%)<2.0 mol%, B2O3 mol%)< 8.0 mol%  and wherein B2O3 mol% –(Na2O mol% - Al2O3 mol%)>4.5 mol% and damage threshold (Vickers crack initiation threshold) is greater than 30 kgf including sample 8 (Table 2).
Barefoot does not teach at least .11 mol% or 0-6 mol% of at least one transition metal oxide colorant comprising at least one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4, or the L*, a*, and b* values.
However, Hojaji teaches the addition of transition metal oxides to soda-lime glass or borosilicate glass is known to impart color [0102] and Sridharan teaches the addition of up to 25 wt% coloring oxides including V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4 in amounts such as, up to about 15 percent by weight Co3O4 , up to about 10 percent by weight Cr2O3 , up to about 15 percent by weight CuO, up to about 15 percent by weight Fe2O3 , up to about 25 percent by weight MnO2 , up to about 5 percent by weight NiO, to about 5 percent by weight V2O5
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add the aforementioned colorants as taught by Hojaji and Sridharan to a glass as taught by Barefoot in the amounts up to 25 wt% as suggested by Sridharan in col 5 overlapping the instant claimed range of at least .11 mol% or 0-6 mol%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Additionally, regarding the claimed a*, b*, and L* value range, the values merely represent a range of color which is a matter of ornamentation and has no mechanical function.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from the prior art. See MPEP 2144.04 I.   
Regarding claim 3, Barefoot in view of Hojaji and Sridharan teaches all of the limitations of claim 1 as set forth above and Barefoot further teaches wherein the silicate glass has a layer under a compressive stress of at least 600MPa, the layer extending from a surface of a silicate glass to a depth of at least about 30µm as shown by examples in Table 2 as modified by Sridharan including for instance at least samples 8 and 12.
Regarding claim 4, Barefoot in view of Hojaji and Sridharan teaches all of the limitations of claim 1 as set forth above and further teaches wherein the silicate glass comprises from about 60-66 mol% SiO2
Regarding claim 5, Barefoot in view of Hojaji and Sridharan teaches all of the limitations of claim 1 as set forth above.
 Barefoot in view of Hojaji and Sridharan also teaches an example which as modified meet all of the limitations of claim 1 and wherein the silicate glass comprises 1 mol% MgO (at least .1 mol% of at least one of MgO and ZnO) in the example 12 in Table 2 of Barefoot.
Regarding claim 6, Barefoot in view of Hojaji and Sridharan teaches all of the limitations of claim 1 as set forth above and including >4.5 mol% B2O3 (Table 2).
Barefoot does not expressly teach the “3-fold coordination of the B2O3”. 
However, Barefoot teaches that balancing the Al2O3, B2O3 and modifiers such as alkali materials as (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 would result in nonbridging oxygen (NBO)-free glass structure [0036], the B2O3 would necessarily be 3-fold coordinated. As shown in Table 2 all or nearly all of the sample exhibit this balance that results in 3-fold coordination and examples 8 and 12 teach all of the limitations.
 Regarding claim 7, Barefoot in view of Hojaji and Sridharan teaches all of the limitations of claim 1 as set forth above.
Barefoot does not expressly teach the exact ranges of from about 12 mol% to about 22 mol% Al2O3; from about 4.5 mol% to less than 8 mol% B2O3; from about 10 mol% to about 20 mol% Na2O; from 0 mol% to about 5 mol% K2O; 0 mol% to 6 mol% MgO  and 0 mol% to 6 mol% ZnO.
However, Barefoot teaches 9-17 mol% Al2O3; 2-12 mol%  B2O3; 8-16 mol% Na2O, 0-4 mol% K2O  and 0-5 mol% MgO and/or ZnO and provides examples of 
Regarding claims 11-14 Barefoot in view of Hojaji and Sridharan teaches all of the limitations of claim 1 and Sridharan further teaches the addition of transition metal oxides resulting in a black glass (col 10 line 10) and Barefoot teaches a thickness between .1 to 5 mm overlapping the instant claimed thickness of about 1 mm [0028].
Barefoot in view of Hojaji and Sridharan doesn’t expressly teach the exact, transmission percentage properties or opacity of the glass.
However, Barefoot in view of Hojaji and Sridharan teaches the claimed glass composition and Sridharan teaches a black glass that permits 0% UV transmission and effectively hides features on the opposite side of the glass (0% or near 0% visual transmission)(col 4 lines 63-66 and col 10 lines 9-13) and are preferably opaque (col 1 lines.  
Therefore, because the compositions of the glasses expressed Barefoot in view of Hojaji and Sridharan are the same as the instant claimed composition, individual compositions shown would inherently exhibit the opacity and transmission less than 1 % at wavelengths in a range from about 380 to 770 nm.  Alternatively, it would have been obvious to a person having ordinary skill in the art to provide a preferred opaque glass which hide items on the other side of the glass using the colorants as taught by Sridharan resulting in opacity and transmission less than 1 % at wavelengths in a range from about 380 to 770 nm. 
Regarding claim 15, Barefoot in view of Hojaji and Sridharan teaches all of the limitations of claim 1 and Barefoot further teaches the glass used as a window, cover plate screen or panel [0022].
Regarding claims 61 and 62, Barefoot in view of Hojaji and Sridharan teaches all of the limitations of claim 1 and Barefoot further teaches from about 4.5 mol% to less than 8 mol% B2O3 overlapping the instant claimed range and examples of B2O3 values within the range (including examples 8 and 12 in Table 2).  
Barefoot in view of Hojaji and Sridharan does not expressly teach the Vickers crack initiation threshold of greater than 35 kgf. 
However, Barefoot teaches Vickers thresholds of at least about or greater than 30 kgf [0030] and teaches increasing the Vickers threshold by providing sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art to use a glass with sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036] adjusted to increase and maximize the Vickers crack indentation threshold to greater than 30 kgf overlapping the instant claimed range of greater than 35 kgf. Additionally, It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 



Regarding claims 16, 18, 20 and 23 Barefoot discloses aluminoborosilicate glass comprising at least 50 mol % SiO2 [0004] particularly 50-72 mol% SiO2, 8-16 mol% Na2O (at least 10 mol%), 0-4 mol% K2O and teaches B2O3 may be 2 to 12 mol% [0006].  Barefoot further teaches Vickers crack initiation thresholds of at least about 30 kgf [0030].  Barefoot teaches has a compressive stress of at least about 400 MPa and a depth of layer of at least 30µm and shows examples with compressive stress over 800MPa and examples with depth of layer of about 45µm through ion exchange (i.e. example 8) (Table 2).
Barefoot does not disclose a specific example wherein B2O3 is 2.9 mol% to 5.0 mol% with 0 mol% K2O and Al2O3< Na2O with Na2O of at least 10 mol% and B2O3 mol% –(Na2O mol% - Al2O3 mol%)>2 mol% (as in claim 16) or < 4.5 mol% (as in claim 20) or of from about 9 mol% to about 22 mol% Al2O3; from about 3 mol% to about 5 mol% B2O3; at least 10 mol% to about 20 mol% Na2O; 0 mol% to 6 mol% MgO  and 0 mol% to 6 mol% ZnO (as in claim 20) and Vickers threshold is greater than 25kgf (claim 16) or 30 kgf (claim 18) with compressive stress of at least 800MPa and DOL of about 45µm. Barefoot also does not teach at least .11 mol% of at least one transition metal oxide colorant comprising at least one of V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4, or the color coordinates 
However, Barefoot teaches the claimed compositional ranges of SiO2, Na2O,  K2O and B2O3 overlapping the instant claimed ranges and specific compositional examples such as example 53 with Na2O of at least 10 mol% and B2O3 mol% – (R2O mol% - Al2O3 mol%)>2 mol% as in claim 16 and <4.5 mol% as in claim 20.  Barefoot also teaches Vickers threshold is greater than 25kgf or 30 kgf and teaches compressive 2O/Al2O3 preferably between 1.05 and 1.2 (R2O mol% >Al2O3 mol%) results in the lowest level of melting defects  such as undissolved batch or gaseous inclusions [0043] and further teaches  providing an excess of B2O3 while reducing the alkali content (such as K2O) provides increased crack initiation thresholds [0041].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to remove the mol% K2O of example 53 and add the equivalent mol% B2O3 to replace the K2O to achieve higher Vickers thresholds as taught by Barefoot of at least about or greater than 30 kgf and to reduce the Al2O3 to at least 15.4 mol% so that the remaining R2O (comprising 16.3 mol% Na2O only) is greater than the Al2O3 at a maximum of about 15.4 mol% for a ratio of Na2O/Al2O3 of at least 1.05 to achieve the lowest level of melting defects  such as undissolved batch or gaseous inclusions and to maximize the compressive stress above 400MPa to a level such as shown in the examples of at least 800MPa and to increase the depth of layer to a level greater than 30µm such as shown in the examples of at least 45µm to prevent propagation of nucleated cracks and prevent the propagation of flaws near the surface of the glass. 
Additionally, Hojaji teaches the addition of transition metal oxides to soda-lime glass or borosilicate glass is known to impart color [0102] and Sridharan teaches the addition of up to 25 wt% coloring oxides including V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4 in amounts such as, up to about 15 percent by weight Co3O4 , up to about 10 2O3 , up to about 15 percent by weight CuO, up to about 15 percent by weight Fe2O3 , up to about 25 percent by weight MnO2 , up to about 5 percent by weight NiO, to about 5 percent by weight V2O5,to provide color to glass frits (col 5 lines 1-17) and further teaches these oxides can provide a black color which effectively hides features from view from the opposite side of a glass(opaque) quality (col 10 lines 9-12), and color, which as evidenced by “Understanding CIE *L*a*b Colour Space” may be measured in terms of L*, a*, and b*.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add the aforementioned transition metal oxide colorants to Barefoot as taught by Hojaji and Sridharan in amounts at least replacing the 1 mol% Al2O3 removed to reduce inclusion defects and up to 25 wt% as suggested by Sridharan overlapping the instant claimed range of at least .11 mol% or 0-6 mol% and to create a black colored (opaque) glass that effectively hides features from view from the opposite side of a glass. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Additionally, regarding the claimed a*, b*, and L* value range, the values merely represent a range of color which is a matter of ornamentation and has no mechanical function.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from the prior art. See MPEP 2144.04 I
Regarding claim 19, 
Barefoot in view of Hojaji and Sridharan, does not expressly teach the “3-fold coordination of the B2O3”. 
However, Barefoot teaches that balancing the Al2O3, B2O3 and modifiers such as alkali materials as (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 would result in a nonbridging oxygen (NBO)-free glass structure [0036], the B2O3 would necessarily be 3-fold coordinated in about 3-4.5 mol% B2O3. As shown in Table 2 all or nearly all of the samples exhibit this balance that results in 3-fold coordination.
Regarding claim 21, Barefoot in view of Hojaji and Sridharan, teaches all of the limitations of claim 16 as set forth above and further teaches particularly 50-72 mol% SiO2.
Barefoot in view of Hojaji and Sridharan does not expressly teach and example with 66-74 mol% SiO2.
However, Barefoot teaches the glass composition may comprise 50-72% SiO2 [0006] and increasing the SiO2 content decreases the liquidus of the glass and increases the chemical durability with respect to mineral acids [0047]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to increase the SiO2
Regarding claim 22, Barefoot in view of Hojaji and Sridharan, teaches all of the limitations of claim 16 as set forth above and further teaches MgO and ZnO may be included in amounts of 0-5 mol% as modifiers.  Example 53 of Barefoot includes MgO overlapping the amount claimed and although ZnO is not expressly taught in an example, it would have been obvious to a person having ordinary skill in the art at the time of the invention to include such a modifier at a level taught by Barefoot overlapping the instant claimed range of at least about 0.1 mol%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Regarding the claimed a*, b*, and L* value range, the values merely represent a range of color which is a matter of ornamentation and has no mechanical function.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from the prior art. See MPEP 2144.04 I.   

Regarding claim 24, Barefoot in view of Hojaji and Sridharan teaches all of the limitations of claim 16 as set forth above.
Barefoot in view of Hojaji and Sridharan, does not expressly teach wherein the glass contains less than about one inclusion per kg of silicate glass the inclusion having a diameter of at least 50µm.
However, as indicated above, Barefoot teaches removing inclusions during processing and achieving the lowest level of melting defects such as undissolved batch or gaseous inclusions by maintaining R2O/Al2O3
  Therefore, as indicated above, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a glass with Na2O/Al2O3>1 and to optimize the ratio to achieve minimal or no inclusions [0042] and [0043].
Regarding claim 25, Barefoot in view of Hojaji and Sridharan, teaches all of the limitations of claim 24 as set forth above and as indicated above, Sridharan teaches the addition of up to 25 wt% coloring oxides including V2O5, NiO, CuO, Cr2O3, MnO2, Fe2O3, Co3O4 to provide color to glass frits (col 5 lines 1-10) and further teaches these oxides can provide a black color which effectively hides features from view from the opposite side of a glass(opaque) quality (col 10 lines 9-12).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add any of the aforementioned colorants in the amounts up to 25 wt% as suggested by Sridharan overlapping the instant claimed range 0-6 mol% to create a black colored opaque glass that effectively hides features from view from the opposite side of a glass. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 26, Barefoot in view of Hojaji and Sridharan,  teaches all of the limitations of claim 16 as set forth above and Barefoot further teaches the glass used as a window, cover plate screen or panel [0022].
Regarding claims 28-31, Barefoot in view of Hojaji and Sridharan, ‘teaches all of the limitations of claim 16 and Sridharan further teaches a black colored glass (col 10 
Barefoot in view of Hojaji and Sridharan doesn’t expressly teach the, transmission properties or opacity of the glass.
However, Barefoot in view of Hojaji and Sridharan teaches the claimed glass composition and Sridharan teaches a black glass that permits 0% UV transmission and effectively hides features on the opposite side of the glass (0% or near 0% visual transmission)(col 4 lines 63-66 and col 10 lines 9-13) and are preferably opaque (col 1 lines  
Because the compositions of the glasses expressed Barefoot in view of Hojaji and Sridharan are the same as the instant claimed composition, individual compositions shown would inherently exhibit the opacity and transmission less than 1 % at wavelengths in a range from about 380 to 770 nm. Alternatively, it would have been obvious to a person having ordinary skill in the art to provide a preferred opaque glass which hide items on the other side of the glass using the colorants as taught by Sridharan resulting in opacity and transmission less than 1 % at wavelengths in a range from about 380 to 770 nm. 
Regarding claim 63, Barefoot in view of Hojaji and Sridharan, teaches all of the limitations of claim 16.  
Barefoot in view of Hojaji and Sridharan, does not expressly teach the Vickers indentation threshold of greater than 35 kgf. 
However, Barefoot teaches Vickers indentation thresholds of at least about or greater than 30 kgf [0030] and teaches increasing the Vickers threshold by providing 2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art to use a glass with sufficient depth of layer under compressive stress [0027] and a ratio (Al2O3 (mol%) + B2O3 (mol%))/ Σmodifiers (mol%) >1 which results in a nonbridging oxygen (NBO)-free glass structure [0036] adjusted to increase the Vickers crack indentation threshold to greater than 30 kgf overlapping the instant claimed range of greater than 35 kgf. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 


Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered.  Applicant’s amendments and arguments overcome the rejections under 35 USC 112 as set forth in the Office Action dated 2/25/2021, therefore the rejections have been withdrawn. Applicant’s arguments regarding the NPL reference "The Chemistry of Coloured Glass" as not being prior art is found convincing therefore the rejections are withdrawn.  However upon further review and evaluation, applicant’s arguments regarding Barefoot in view of Sridharan are not convincing and amended rejections have been applied as set forth above maintaining that the claimed invention is indeed obvious over Barefoot in view of Sridharan. 
Applicant argues that the office misinterprets and misapplies Sridharan to Barefoot. Applicant argues that because Bi2O3 is a major component of the glass frit composition of Sridharan its teaching of up to 25 wt% transition metal oxide addition cannot be applied to the teaching of Barefoot to impart a black color and the person of ordinary skill in the art would not add up to 25 wt% transition metal oxide to modify the glass of Barefoot according to the teachings of Sridharan but perhaps apply the enamel of Sridharan over the window of Barefoot.  Applicant argues that Sridharan does not discuss L *, a*, b* values at all, let alone how various values could be achieved as a function of a particular percentage of a particular transition metal oxide and has used impermissible hindsight reasoning to find the particular color values obvious over the teachings of Barefoot and Sridharan and argues that the claimed color values are not inherent to a particular level of transition metal oxide.
 In response to Applicant’s argument, Sridharan teaches a glass component colored with transition metal oxides at a level of up to (anywhere from 0 to) 25 wt% as indicated in column 5 of Sridharan as set forth above.  Applicant’s assertion that one of ordinary skill would be motivated to coat the glass of Barefoot with that of Sridharan is not convincing because Sridharan is applied to show that a level overlapping the claimed percentage of transition metal oxides is known to be used to color a glass composition as set forth above (col 4 lines 63-66).  Additionally, as shown in support, Hojaji teaches that typical glass such as soda lime glass and borosilicate glass employ transition metal oxides as colorants and the colored glass need not be an enamel coating on a glass but a glass such as the glass of Barefoot.  Applicant’s assertion that the inclusion of Bi2O3 in Sridharan precludes the obviousness of adding a transition 
 Applicant’s arguments regarding Dejneka with respect to the combination of Dejneka and Sridharan with respect to the addition of transition metal ions in the amounts of Sridharan to the glass of Barefoot as opposed to as an enamel on the glass of Barefoot and the claimed color coordinates is as addressed above are not convincing for the reasons indicated above.  Upon further review, Applicant’s argument of teaching away is convincing since Dejneka teaches levels of transition metal oxides of 0.1 mol% or less is used with little or no impact on the ion exchange characteristics of the glass which implies more than a little impact at levels above 0.1 mol% usage. Therefore, the rejections over Dejneka have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.D.I./Examiner, Art Unit 1784         

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784